DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 02 Jul. 2021
	Claims 1-20 are pending in this case. Claims 1, 9 and 17 are independent claims


Information Disclosure Statement
The information disclosure statement filed 1/15/2022 and 7/2/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. (Pub. No.: US 2018/0075523 A1; Filed: Aug. 22, 2017) (hereinafter “Sartori”) in view of Hegde (Pub. No.: US 2014/0104168 A1).

Regarding independent claims 1, 9, and 17, Sartori disclose a method implemented in a computing device for navigating a user interface using a hybrid touchless control mechanism, comprising:
capturing, by a camera, a live video of a user (0042; 0077);
determining a location of a facial region of the user (0074-0076, 0092);
determining a location of the users hand and determining a finger vector type based on a direction in which at least one finger is pointing relative to the facial region of the user (0074-0076, 0092);
responsive to detecting a first finger vector type within the facial region involving a single finger, displaying a makeup effects toolbar in the user interface (0074-0076, 0092);
obtaining a selected makeup effect based on manipulation by the user of the selection tool (0074-0076, 0092); and
responsive to detecting a target user action, performing virtual application of the selected makeup effect on the facial region of the user (0074-0076, 0092, 0097).

Sartori does not expressly disclose responsive to detecting a second finger vector type involving the single finger, displaying a selection tool for selecting a makeup effect in the makeup effects toolbar.

Hegde teach responsive to detecting a second finger vector type involving the single finger, displaying a selection tool for selecting a makeup effect in the makeup effects toolbar (0055-0056; 0065).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Hegde with Sartori for the benefit of providing touchless user input that doe3s not require physically contacting the screen (0017).


Regarding dependent claims 2, 10 and 18, Sartori disclose the method of claims 1, 9 and 17 respectively, wherein the first finger vector type within the facial region involving the single finger comprises an inward finger vector type corresponding to a single finger pointing towards a facial feature in the facial region of the user, and wherein the makeup effects toolbar displayed in the user interface corresponds to makeup effects for the facial feature in the facial region that the single finger is pointing to (0074-0076, 0092).

Regarding dependent claims 3, 11 and 19, Sartori disclose the method of claims 1, 9 and 17 respectively, wherein the second finger vector type comprises an outward finger vector type corresponding to the at least one finger pointing towards the makeup effects toolbar (0074-0076, 0092, 0097, 0111).

Regarding dependent claims 4, 12 and 20, Sartori in view of Hegde disclose the method of claims 1, 9 and 17 respectively, wherein the target user action comprises one of: a target facial expression, eyes blinking, the users head nodding, the users head shaking side to side, or the user placing a finger over a makeup effect in the makeup effects toolbar (0086).

Regarding dependent claims 5 and 13, Sartori in view of Hegde disclose the method of claims 4 and 12 respectively, wherein the target user action comprises eyes blinking a predetermined number of times in succession (0086).

Regarding dependent claims 6 and 14, Sartori in view of Hegde disclose the method of claims 1 and 9 respectively, wherein the target user action comprises one of: placement of a finger on a makeup effect for a predetermined period of time, a thumbs up hand gesture, an okay hand gesture, formation of a heart shape with the user's fingers, a heart finger sign, voice input, a kissing gesture, or user input (0086).

Regarding dependent claims 7 and 15, Sartori in view of Hegde disclose the method of claims 1 and 9 respectively, further comprising:
responsive to detecting a first finger vector type involving a plurality of fingers within the facial region:
zooming in on the facial region as the plurality of fingers move apart from each other (0022); and
zooming out on the facial region as the plurality of fingers move toward each other (0022).

Regarding dependent claims 8 and 16, Sartori in view of Hegde disclose the method of claims 1 and 9 respectively, wherein the virtual application of the selected makeup effect on the facial region of the user is also performed responsive to a second occurrence of the second finger vector type combined with a palm of the user's hand moving toward the computing device (0022).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768